          Case 1:20-cv-03719-JSR Document 14 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       8/18/2020
 Jessica Gaines,

                                Plaintiff,
                                                          1:20-cv-03719 (JSR) (SDA)
                    -against-
                                                          ORDER
 Ikeddi Imports, LLC, et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Having been notified by the parties that they have reached a settlement in principle in

this action, it is hereby Ordered that the Settlement Conference scheduled for August 24, 2020

is canceled.

SO ORDERED.

DATED:         New York, New York
               August 18, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
